      Case 2:20-cv-01701-GMS Document 16 Filed 04/15/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Karen Louisa Williams,                            No. CV-20-01701-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15
16          Pending before the Court is Plaintiff Karen Louisa Williams’ (“Plaintiff”) Motion

17   to Reopen District Court Proceedings, which the Court construes as a Federal Rule of Civil
18   Procedure 60(b) motion. (Doc. 11.) For the following reasons, the Motion is granted.

19                                        BACKGROUND

20          Plaintiff filed a Complaint seeking judicial review of a denial of social security
21   benefits on August 31, 2020. (Doc. 1.) The Court issued an Order on September 3, 2020,

22   directing the Clerk of Court to terminate all Defendants in the matter if they had not been

23   served by December 1, 2020. (Doc. 6.) After Plaintiff failed to effectuate service, the
24   Court terminated the case on December 2. (Doc. 8.)

25          Plaintiff appealed the termination of the case to the Ninth Circuit Court of Appeals

26   on December 9, 2020. (Doc. 10.) Plaintiff also filed her Motion to Reopen District Court

27   Proceedings, (Doc. 11), and application for leave to proceed in forma pauperis, (Doc. 12),

28   on December 28, 2020 with the Court. On February 24, 2021, the Ninth Circuit directed
      Case 2:20-cv-01701-GMS Document 16 Filed 04/15/21 Page 2 of 4



 1   the Court to determine whether Plaintiff’s December 28, 2020 filing falls within Federal
 2   Rule of Appellate Procedure 4(a)(4) and, if so, whether the motion should be granted or
 3   denied. (Doc. 13.)
 4                                          DISCUSSION
 5          I.     Federal Rule of Appellate Procedure 4(a)(4)
 6          Federal Rule of Appellate Procedure 4(a)(4) provides that if a party files in the
 7   district court a specified motion within the time allowed by the Federal Rules of Civil
 8   Procedure, “the time to file an appeal runs for all parties from the entry of the order
 9   disposing of the last such remaining motion.” One of the specified motions is a Federal
10   Rule of Civil Procedure 60(b) motion, which a district court may consider if it is filed no
11   later than 28 days after judgment is entered. Fed. R. App. P. 4(a)(4). Here, the Court
12   construes Plaintiff’s Motion to Reopen as a Rule 60(b) motion, thereby triggering Federal
13   Rule of Appellate Procedure 4(a)(4).
14          II.    Federal Rule of Civil Procedure 60(b)
15          Federal Rule of Civil Procedure 60(b)(1) provides that a “court may relieve a party
16   or its legal representative from a final judgment, order, or proceeding for the following
17   reasons: [ ] mistake, inadvertence, surprise or excusable neglect.” Excusable neglect
18   “encompass[es] situations in which the failure to comply with a filing deadline is
19   attributable to negligence.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507
20   U.S. 380, 394 (1993). In determining whether there is excusable neglect, courts must
21   consider (1) the danger of prejudice to the opposing party; (2) the length of delay and its
22   potential impact on proceedings; (3) the reason for the delay; and (4) whether the movant
23   acted in good faith. Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223–24 (9th Cir. 2000).
24   This determination “is at bottom an equitable one, taking account of all relevant
25   circumstances surrounding the party’s omission.” Pioneer Inv. Servs. Co., 507 U.S. at 395.
26          First, to be prejudicial to the opposing party, setting aside a judgment “must result
27   in greater harm than simply delaying resolution of the case.” TCI Grp. Life Ins. Plan v.
28   Knoebber, 244 F.3d 691, 701 (9th Cir. 2001). Here, Plaintiff’s failure to timely serve


                                                -2-
      Case 2:20-cv-01701-GMS Document 16 Filed 04/15/21 Page 3 of 4



 1   Defendant merely delays resolution of the case. Accordingly, the first factor weighs in
 2   favor of excusable neglect.
 3          The second factor considers the “length of the delay and its potential impact on
 4   judicial proceedings.” Pioneer Inv. Servs. Co., 507 U.S. at 395. As this case was dismissed
 5   shortly after being filed, relief at this stage would cause little delay. See, e.g., Trueman v.
 6   Johnson, No. CIV 09-2179-PHX-RCB, 2011 WL 6721327, at *6 (D. Ariz. Dec. 21, 2011)
 7   (finding that the second factor favored excusable neglect where, although “granting an
 8   extension of time to serve would cause further delay,” the case was in “its infancy”).
 9   Therefore, the second factor weighs in favor of excusable neglect.
10          The third factor also weighs in favor of finding excusable neglect. In seeking to
11   reopen the proceedings, Plaintiff states: “I have a hard time with paperwork and focusing
12   and I might have missed a deadline to file paperwork. I am smi and my many symtoms
13   (sic) that make daily tasks difficult.” (Doc. 11.) Plaintiff’s reason supports a finding of
14   excusable neglect. See, e.g., Ochoa v. Lintig, No. 19cv346-MMA (JLB), 2020 WL
15   1028919, at *1 (S.D. Cal. Mar. 3, 2020) (granting relief under Rule 60(B)(1) where the
16   Plaintiff’s failure to file a response was due to “his mistake regarding the applicable rules,
17   compounded by his disability and resulting difficulty in preparing and submitting legal
18   documents without assistance”).
19          Regarding the fourth factor, there is no indication that Plaintiff acted in bad faith
20   when she missed the deadline to serve Defendant. Accordingly, the fourth factor weighs
21   in favor of Plaintiff.
22          Finally, the Court considers prejudice to Plaintiff. The Ninth Circuit has held that
23   where a Rule 60(b)(1) motion “(1) seeks to set aside a dismissal that arises from
24   noncompliance with Rule 4(m), (2) the movants cannot re-file their action because the
25   statute of limitations has run, and (3) there is no or only slight prejudice to the opposing
26   party if relief is granted” the district court should consider the movants’ prejudice if relief
27   is denied. Lemoge v. United States, 587 F.3d 1188, 1195 (9th Cir. 2009). Claimants
28   appealing adverse social security decisions “may obtain a review of such decision by a


                                                  -3-
      Case 2:20-cv-01701-GMS Document 16 Filed 04/15/21 Page 4 of 4



 1   civil action commenced within sixty days after the mailing to him of notice of such
 2   decision.” 42 U.S.C. § 405(g). If a claimant does not file her civil action within this time
 3   frame, she loses the right to judicial review. 20 C.F.R. § 404.900(b). In her Complaint,
 4   Plaintiff indicates that she received notice that the Commissioner’s decision was final on
 5   July 6, 2020. (Doc. 1.) Therefore, if Plaintiff wishes to re-file this action, she is barred by
 6   the statute of limitations. Accordingly, Plaintiff faces the “ultimate prejudice” if her
 7   request for relief is not granted. Lemoge, 587 F.3d at 1196.
 8          As prejudice to Plaintiff and all four Bateman factors weigh in favor of excusable
 9   neglect, Plaintiff has established excusable neglect under Rule 60(b)(1).          Therefore,
10   Plaintiff’s Motion is granted. Accordingly,
11          IT IS THEREFORD ORDERED that Plaintiff Karen Louisa Williams’ Motion to
12   Reopen District Court Proceedings (Doc. 11) is GRANTED.
13          Dated this 15th day of April, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
